Citation Nr: 0509474	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to January 
1946, and his military occupational specialty (MOS) was high-
speed radio operator.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2003, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  And, in August 2003, the 
Board remanded the case to the RO for initial consideration 
of the evidence obtained by the EDU and for any development 
that had yet to be accomplished.  VAOPGCPREC 1-03.  The case 
was transferred to the Appeals Management Center (AMC) in 
Washington, DC for development.  The case now is before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2. There is no medical evidence of a nexus or relationship 
between the veteran's current hearing loss and his period of 
service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss (SNHL) be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the February 2002 RO letter, the 
December 2002 statement of the case and the January 2005 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, and a supplemental statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, a rating decision, a 
statement of the case, and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
also points out that SNHL loss is an organic disease of the 
nervous system.  Therefore, service connection is presumed if 
evidence shows that sensorineural hearing loss became 
manifest to a compensable degree (10 percent) within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  With respect to 
the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

Turning to the facts of this case, the veteran's service 
medical records are silent to any reported hearing problems.  
The veteran's separation examination dated in January 1946 
indicated that he had normal hearing with whispered voice 
testing at 15/15 bilaterally.  

The first indication of hearing problems in the available 
medical evidence is included in VA medical center (VAMC) 
treatment notes printed in January 2002.  A treatment note 
dated in September 1990 indicated that the veteran reported 
longstanding hearing loss that has gotten worse over the 
years.  A subsequent note dated in June 2001 indicated that 
audiological testing revealed that the veteran had severe 
hearing loss. 

An audiological test dated in October 1999 was submitted to 
the RO in August 2002.  This audiological testing report 
shows that the veteran has hearing loss, but does not include 
a discussion of the etiology of the veteran's hearing loss.

The record also includes VAMC treatment records printed in 
August 2004.  In a note dated in February 2003, the examiner 
indicated that the veteran had hearing loss, but offered no 
opinions as to the etiology of the veteran's hearing loss.  A 
treatment notation dated in July 2003 discusses fitting the 
veteran with hearing aids, but does not offer an opinion as 
to the etiology of the veteran's hearing loss. 

The veteran was given a VA medical examination in September 
2004 in order to determine the etiology of the veteran's 
hearing loss.  The examiner indicated that veteran's 
discharge examination in 1946 showed no complaints or 
diagnosis of hearing loss.  The veteran reported a gradual 
onset of hearing lost and tinnitus for the past 15-20 years.  
The veteran also indicated that his hearing loss might 
possibly be related to his military service because he was 
exposed to artillery fire and shelling.  Finally, the veteran 
indicated that his father was also hearing impaired in his 
later years.  The examiner also diagnosed the veteran with 
bilateral symmetrical sensorineural hearing loss.  Based on a 
review of the veteran's medical records and on the veteran's 
history, the examiner concluded that the veteran's hearing 
loss and tinnitus was less likely than not related to his 
active service.  The examiner specifically indicated that no 
records of hearing loss in service or immediately after the 
veteran's service diagnosed him with hearing loss, and that 
the veteran did not notice any hearing loss or tinnitus until 
20 years ago, almost 40 years after he had been discharged 
from service.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  The evidence clearly demonstrates that the 
veteran currently has bilateral hearing loss disability for 
VA purposes.  Nevertheless, there is no medical evidence or 
opinion of record, which effectively links this disability to 
the veteran's military service, to include any noise exposure 
therein.  At no time, did the veteran experience a hearing 
loss disability for VA purposes while in service.  See 38 
C.F.R. § 3.385.  

A bilateral hearing loss disability was not shown until 1990, 
approximately forty-four years after the veteran's separation 
from active duty.  This is consistent with the September 2004 
audiological examination report, wherein a VA audiologist 
reviewed the claims file and determined that the veteran's 
bilateral hearing loss was not related to service.  The Board 
finds that this opinion was obtained through a process that 
presented the question of etiology in a neutral and objective 
manner, and did not suggest an answer or request that a 
favorable opinion be refuted.  See Sutton v Brown, 9 Vet. 
App. 553, 570 (1996).  Indeed, the Board notes that there is 
no favorable medical opinion in the record to refute.  
Therefore, the Board accepts this opinion.

The only evidence in support of the veteran's claim is his 
own lay statements. However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
a hearing loss disability, his lay statements cannot serve as 
a basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral ear hearing loss.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  See 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


